DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an amendment filed June 15, 2021. Claims 1, 50-52, 104-107, 110, 111, 115, 121-124, 128, 131-133 and 174-177 were previously pending, with claims 132 and 133 withdrawn from consideration. Applicant did not amend any claims. Claims 1, 50-52, 104-107, 110, 111, 115, 121-124, 128, 131 and 174-177 are under consideration. 
Applicant’s arguments were considered persuasive in overcoming the rejection of claims 1, 50-52, 104-107, 110, 111, 115, 121-124, 128, 131 and 174-177 under 35 U.S.C. 103(a) over Carlson et al., Buck et al. and GenBank Accession No. AB020564. All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2021 was filed after the mailing date of the Non-final Rejection on February 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner with the exception of references 49-52, 60 and 66-75, which were not provided by Applicant.
Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive. 
Regarding the obviousness-type double patenting rejection of claims 1, 50-52, 104-106, 110, 111, 115, 121-124, 128, 131 and 174-177 over claims of U.S. Patent No. 9,752,201, Applicant argues the following:

Application), on which the ‘201 Patent was issued. The presently pending claims were subject to
a restriction requirement in the ‘874 Application. As set forth in the third sentence of pre-AIA 
35 U.S.C. 121 applicable to the present application:
A patent issuing on an application with respect to which a requirement for restriction under this section has been made, or on an application filed as a result of such a requirement, shall not be used as a reference either in the Patent and Trademark Office or in the courts against a divisional application or against the original application or any patent issued on either of them, if the divisional application is filed before the issuance of the patent on the other application.

Consistent with this statute, M.P.E.P. 804.01 provides that “when two or more patents result from a PTO restriction requirement, whereby aspects of the original application must be divided into separate applications, Section 121 insulates the ensuing patents from the charge of double patenting." For this reason, it is improper to cite the ‘201 patent in an obviousness-type double patenting rejection in the present application. Accordingly, withdrawal of the rejection is respectfully requested.”
Response
Let us review prosecution history of the 14/232,874 case. A preliminary amendment filed by Applicant on January 24, 2014 resulted in pending claims 52, 54, 67, 74, 78-80, 85, 86, 88, 96, 101, 106, 110, 114, 116, 121, 122, 124, 128, 131, 134 and 135. Claim 52 is recited below:
A method for detecting at least one of a human parvovirus target nucleic acid and a hepatitis A virus (HAV) target nucleic acid in a sample, said method comprising: 
(A) providing a sample, wherein said sample is suspected of containing at least one of human parvovirus and HAV; 
(B) contacting said sample with an oligomer combination for amplifying at least one of a human parvovirus nucleic acid target region and an HAV nucleic acid target region, said oligomer combination comprising
 (I) for the parvovirus target region, (a) a first parvovirus amplification oligomer comprising a first target-hybridizing sequence that is from about 14 to about 27 contiguous nucleotides contained in the sequence of SEQ ID NO:181 and that includes at least the sequence of SEQ ID NO:117, SEQ ID NO:179 or SEQ ID NO:180; and (b) a second parvovirus amplification oligomer comprising a second target-hybridizing sequence selected from the group consisting of (i) a sequence that is from about 14 to about 30 contiguous nucleotides contained in the sequence of SEQ ID NO:189 and that includes at least the sequence of SEQ ID NO:188, and (ii) a sequence that is from about 14 to about 30 contiguous nucleotides contained in the sequence of SEQ ID NO:193 and that includes at least the sequence of SEQ ID NO:192; and/or
(II) for the HAV target region, (a) a first HAV amplification oligomer comprising a first target-hybridizing sequence that is from about 14 to about 27 contiguous nucleotides contained in the sequence of SEQ ID NO:174 and that includes at least the sequence of SEQ ID NO:173; and (b) a second HAV amplification oligomer comprising a second target-hybridizing sequence that is from about 14 to about 30 contiguous nucleotides contained in the sequence of SEQ ID NO:177 and that includes at least the sequence of SEQ ID NO:175; 
(C) performing an in vitro nucleic acid amplification reaction, wherein any parvovirus and/or HAV target nucleic acid present in said sample is used as a template for generating a parvovirus and/or HAV amplification product; and 
(D) detecting the presence or absence of the parvovirus and/or HAV amplification product, thereby indicating the presence or absence of parvovirus and/or HAV in said sample.
The claims were subject to species election requirement, where Applicant had to choose whether the method was for the detection of parvovirus alone, for the detection of hepatitis A virus (HAV) alone or for the detection of both viruses. Applicant elected parvovirus detection. As a consequence, claims 54, 96, 101, 106, 110, 114, 116, 121, 122, 124, 128, 134 and 135 drawn to oligonucleotides for detection of HAV were withdrawn, and claims 52, 67, 74, 78-80, 85, 86, 88 and 131 were examined.
Upon allowance of the final set of claims 52, 74, 7-80, 85, 86, 88, 131 and 174-177 the previously withdrawn claims 96, 101, 106, 110, 114, 116, 121, 122, 124, 128, 134, 135 and 178 (added during prosecution) were rejoined with the allowed claims (see Notice of Allowability mailed March 10, 2017), therefore withdrawing the restriction requirement. 
In conclusion, the currently presented obviousness-type double patenting rejection is proper and is maintained.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1, 50-52, 104-106, 110, 111, 115, 121-124, 128, 131 and 174-177 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-20 of U.S. Patent No. 9,752,201. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are species of the claims of the ‘201 patent, therefore they are anticipated by the ‘201 claims.
	Specifically, claim 1 of the instant application is drawn to an oligomer combination for detecting a hepatitis A virus (HAV) target nucleic acid in a sample, said oligomer combination comprising: first and second amplification oligomers for amplifying an HAV nucleic acid target region, wherein 
(a) the first HAV amplification oligomer comprises a first target-hybridizing sequence consisting of SEQ ID NO: 2, and wherein the first HAV amplification oligomer does not comprise an additional target hybridizing sequence; and 
(b) the second HAV amplification oligomer is a promoter primer or promoter provider comprising (i) a second target-hybridizing sequence consisting of SEQ ID NO: 35 and (ii) a promoter sequence located 5’ to the second target-hybridizing sequence, and wherein the second HAV amplification oligomer does not comprise an additional target hybridizing sequence.
Claim 50 is drawn to the oligomer combination of claim 1, wherein the first HAV amplification oligomer and the second HAV amplification oligomer are contained in a kit. 
Claim 51 is drawn to a reaction mixture comprising an oligomer combination for detecting a hepatitis A virus (HAV) target nucleic acid in a sample, wherein the oligomer combination comprises first and second amplification oligomers for amplifying an HAV nucleic acid target region, wherein 
(a) the first HAV amplification oligomer comprises a first target-hybridizing sequence consisting of SEQ ID NO: 2, and wherein the first HAV amplification oligomer does not comprise an additional target hybridizing sequence; and 
(b) the second HAV amplification oligomer is a promoter primer or promoter provider comprising (i) a second target-hybridizing sequence consisting of SEQ ID NO: 35 and (ii) a promoter sequence located 5’ to the second target-hybridizing sequence, and wherein the second HAV amplification oligomer does not comprise an additional target hybridizing sequence. 
Claim 52 is drawn to a method for detecting a hepatitis A virus (HAV) target nucleic acid in a sample, said method comprising: 
(A) providing a sample suspected of containing HAV; 
(B) contacting said sample with an oligomer combination for amplifying an HAV nucleic acid target region, said oligomer combination comprising 
(I) a first HAV amplification oligomer comprises a first target-hybridizing sequence consisting of SEQ ID NO: 2, and wherein the first HAV amplification oligomer does not comprise an additional target hybridizing sequence; and 
(II) a second HAV amplification oligomer that is a promoter primer or promoter provider comprising (i) a second target-hybridizing sequence consisting of SEQ ID NO:35, and (ii) a promoter sequence located 5’ to the second target-hybridizing sequence, wherein the second HAV amplification oligomer does not comprise an additional target hybridizing sequence; 
(C) performing an in vitro nucleic acid amplification reaction, wherein any HAV target nucleic acid present in said sample is used as a template for generating a HAV amplification product, wherein the amplification reaction is an isothermal amplification reaction; and 
(D) detecting the presence or absence of the HAV amplification product, wherein said detecting comprises contacting said in vitro nucleic acid amplification reaction with an HAV-specific detection probe oligomer configured to specifically hybridize to the HAV amplification product under conditions whereby the presence or absence of the HAV amplification product is determined, thereby indicating the presence or absence of HAV in said sample.
	Claim 9 of the ‘201 patent is drawn to a method for detecting a human parvovirus target nucleic acid in a sample, said method comprising: 
(A) providing a sample, wherein said sample is suspected of containing at least one of human parvovirus; 
(B) contacting said sample with an oligomer combination for amplifying a human parvovirus nucleic acid target region and an HAV nucleic acid target region, said oligomer combination comprising 
(a) a first parvovirus amplification oligomer comprising a target-hybridizing sequence consisting of SEQ ID NO:80, and wherein the first parvovirus amplification oligomer does not comprise an additional target-hybridizing sequence; and 
(b) a second parvovirus amplification oligomer comprising a target-hybridizing sequence consisting of SEQ ID NO:111 or SEQ ID NO:112 attached at its 5' end to a promoter sequence, and wherein the second parvovirus amplification oligomer does not comprise an additional target-hybridizing sequence; 
(C) performing an in vitro nucleic acid amplification reaction, wherein any parvovirus target nucleic acid present in said sample is used as a template for generating a parvovirus amplification product; and 
(D) detecting the presence or absence of the parvovirus amplification product, thereby indicating the presence or absence of parvovirus in said sample,
wherein said method is combined with a method for detecting HAV target nucleic acid and the sample is also contacted with first and second HAV amplification oligomers, said amplification oligomers comprising 
(a) a first HAV amplification oligomer comprising a first target-hybridizing sequence that is from about 14 to about 27 contiguous nucleotides contained in the sequence of SEQ ID NO:174 and that includes at least the sequence of SEQ ID NO:173; and 
(b) a second HAV amplification oligomer comprising a second target-hybridizing sequence that is from about 14 to about 30 contiguous nucleotides contained in the sequence of SEQ ID NO:177 and that includes at least the sequence of SEQ ID NO:175; wherein, in step (C), any HAV target nucleic acid present in said sample is used as a template for generating an HAV amplification product; and wherein step (D) further comprises detecting the presence or absence of the HAV amplification product thereby indicating the presence or absence of HAV in said sample.
Claim 14 of the ‘201 patent is drawn to the method of claim 9 wherein the detecting step (D) comprises contacting said in vitro nucleic acid amplification reaction with an HAV-specific detection probe oligomer configured to specifically hybridize to the HAV amplification product under conditions whereby the presence or absence of the HAV amplification product is determined, thereby indicating the presence or absence of HAV in said sample, wherein the HAV-specific detection probe oligomer comprises a target-hybridizing sequence that is from about 14 to about 40 nucleotides in length and is configured to specifically hybridize to a target sequence contained within SEQ ID NO:198 from about nucleotide position 5965 to about nucleotide position 6028.
Therefore claim 14 of the ‘201 patent anticipates instant claims 1, 50 and 51, since claim 50 does not contain any additional elements other than the composition.
The instant claims 52, 104-106, 110, 111, 115, 121-124, 128, 131 and 174-177 are obvious over claims 9-20 of the ‘201 patent.
In conclusion, the instant claims are obvious over claims of the ‘201 patent.
8.	Claim 107 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 4, 2021